DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method of claim 1 must be shown with more details or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Forssell et al. (US 2017/0264606, “Forssell”) in view of Targali et al. (US 2018/0115942, “Targali”).
Regarding claim 1, Forssell discloses a method for a batch handover authentication and a key agreement (See ¶.110, authentication and key agreement) oriented to a heterogeneous network (See title and ¶.2, heterogeneous networks), comprising the following steps:
- S1, system establishment and participant registration: establishing a system, and allowing users authenticated by a plurality of participants to register on a long term evolution-advanced (LTE-A) network to obtain identity information of the users, respectively (See fig.1(a)-(b) and ¶.119, the UE may provide the IMSI to the eNB/Node B as a part of RRC communication for cell-reselection or during an initial attachment with the LTE/RAN network. As an option, the eNB may learn the UE IMSI from an EPC (Evolved Packet Core) element (like an MME) also as part of UE association with a cell (while performing, for example, a Tracking Area Update procedure). After the initial attachment with the LTE/RAN network, the eNBs exchange UE IMSI along with other data, such as profile data, for example; Examiners’ Note: Targali discloses “register on a LTE-A“);
- S2, access authentication: taking an equipment with a computing capacity superior to a storage capacity as a leader, discovering a target access network WLAN by using a discovery function module ADNSF (See fig.14 and ¶.163, one or more of general purpose computers and special purpose computers; See ¶.164, data storage; See ¶.124, UE may decide to connect to a WLAN network, for example, as a result of following ANDSF policies or a RAN/WLAN Interworking procedure. A (U)SIM-based hotspot authentication may take place in the course of WLAN access; See ¶.145, The charging entity may need to know UE ANDSF policy in order to determine when WLAN access is charged under an ANDSF agreement, or whether the WLAN access is charged under some other agreement, or whether access is to be completely denied), sending, by the leader, complete group authentication information to an authentication, authorization, and accounting (AAA) server of the target access network WLAN to authenticate identity information of the plurality of participants (See 192 fig.1(b) and ¶.110, In RAN-controlled offload with AAA server, the user equipment may be using an identity based on Extensible Authentication and Key Agreement; See ¶.112, a user may also want to manually choose to use an identity based on EAP-SIM/AKA/AKA-Prime for detected WLANs. Further, it may be beneficial to be able to associate a user's identity in the WLAN network with the user's 3GPP identity in RAN for offload control; See ¶.129, the UE may be provided, by the RAN, with the temporary offload ID (such as a PTID, for example) during the connection establishment with the 3GPP RAN. Optionally, the PTID (pseudo-terminal identifier) may be provided later, while the UE is already connected to RAN. The PTID may be constructed in a way which allows the WLAN to identify the PTID as a RAN-offload ID. The PTID may also contain RAN routing information (such as, for example, the serving RAN node address, like an eNB ID or a Radio-Network-Controller (RNC) ID); See ¶.142, the WLAN radio interface may only require new additional attributes or provide signaling into RRC messaging to deliver the PTID or other form of offload user identifiers and to interface between the RAN and the WLAN for authorization check. The interface may be avoided if ANR is deployed or if PTID offload identifiers are pre-distributed by other means to WLAN (because WLAN may be able to recognize valid PTIDs). In one embodiment, the PTID identifiers may be preferably used one-time or may be used as short-living identifiers), determining whether the identity information of the plurality of participants is successfully authenticated (See ¶.55, determining whether the user equipment may be authorized to offload traffic from the first network to the second network), if the identity information of the plurality of participants is successfully authenticated (See 192 fig.1(b) and ¶.123, “Successful EAP-SIM/AKA authentication), returning an identity authentication response by the AAA server of the target access network WLAN to complete the batch handover authentication and the key agreement (See fig.2(a), ‘EAP authentication (MAC, PTID-RAN, EAP identity)’ and ‘Handshake OK’; See ¶.44, determining that network traffic of the apparatus is to be offloaded from the first network to a second network; See ¶.45, offloading the network traffic of the apparatus to the second network after the second network authorizes the offloading; See ¶.106, This process of moving traffic from the 3GPP network to the WLAN network may be referred to as “offloading; See further ¶.107; See ¶.110, In RAN-controlled offload with AAA server, the user equipment may be using an identity based on Extensible Authentication and Key Agreement), and if the identity information of the plurality of participants is not successfully authenticated, entering step S3 (See fig.1(b)-(c) and ¶.124, ‘if WLAN access denied’); and 
- S3, if the identity information of the plurality of participants is not successfully authenticated, terminating an execution to complete the batch handover authentication and the key agreement (See ¶.144, the WLAN may black list the UE MAC due to failed RAN authorization; See fig.1(b)-(c), de-authentication imminent).
Forssell discloses the method of determining whether the user equipment may be authorized to offload traffic from the first network to the second network such as WLAN and LTE (Forssell, See ¶.55 and fig.1(b)), but silent on “register on a LTE-A.” However, Targali discloses “register on a LTE-A (308 fig.3 and ¶.1, register with selected cellular network with LTE-Advanced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “registering LTE-A in a heterogeneous network” as taught by Targali into the system of Forssell, so that it provides a way for a WLAN service provider to establish communication with the selected cellular network or an authentication, authorization, accounting (AAA) server of the selected cellular network via Internet, and provide a cellular network profile of the selected cellular network required for the UE to register with the selected cellular network. The UE may then use the cellular network profile to register with the selected cellular network and obtain cellular network services with the selected cellular networks (Targali, See ¶.14).
 
Allowable Subject Matter

Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411